Case 1:19-cv-00195-JMS-WRP Document 15 Filed 04/03/20 Page 1 of 1                                    PageID #: 141
  AO 450 (Rev. 5/85) Judgment in a Civil Case




                                    UNITED STATES DISTRICT COURT
                                                DISTRICT OF HAWAII

   SHERRY A. WILEY,                                         JUDGMENT IN A CIVIL CASE

                   Plaintiff,                               CIVIL NO. 19-00195 JMS-WRP
                                                                        FILED IN THE
                      V.                                       UNITED STATES DISTRICT COURT
                                                                    DISTRICT OF HAWAII

                                                                             April 3, 2020
   KYNA VEA, et al.,
                                                                     At 11 o’clock and 35 min a.m.
                                                                        SUE BEITIA, CLERK
                  Defendants.


  [ ]       Jury Verdict. This action came before the Court for a trial by jury. The issues
            have been tried and the jury has rendered its verdict.

  [T] Decision by Court. This action came for consideration before the Court. The
            issues have been considered and a decision has been rendered.


                   IT IS ORDERED AND ADJUDGED that this action is dismissed without
            prejudice, pursuant to the “Order Dismissing Case,” filed April 3, 2020, ECF 14.




                April 3, 2020                                                         SUE BEITIA
   Date                                                                  Clerk

                                                                                 /s/ Sue Beitia by J.O.
                                                                         (By) Deputy Clerk
